DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/29/2022 has been entered.
Allowable Subject Matter
Claims 4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Debnicki (WO 2005044673). Regarding claims 4 and 6, Debnicki discloses a soap dispenser (fig.1-8) for use in a hotel bathroom, comprising: a bottle body (11) for containing a shampoo or a shower gel (page 1, Il.7-9), wherein the bottle body is placed upside down (see fig.4-6); a sealing cover (30) connected to and covering a bottle mouth (18) of the bottle body, wherein a liquid discharge hole is provided in a center of the sealing cover (see fig.3), the liquid discharge hole is provided with a barrier sheet (31), wherein the barrier sheet is made of silica gel (page 6, II.23-25), and a cutout is provided at a center of the barrier sheet (see cuts on 31 in fig.3; also page 7, II.5-13); and a positioning frame (50, 52, 53) for fixing the bottle body to a wall of the hotel bathroom (via 53, see also fig.4; page 1, Il.4-13). In combination with other claimed limitations, Debnicki and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 4, “the positioning frame comprises a fixing plate and a mounting ring, wherein the mounting ring is fixed to a lower end of the fixing plate, the fixing plate is fixed to the wall of the hotel bathroom via a plurality of bolts, an upper end face of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754